Citation Nr: 1029087	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of injury to the left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in which 
the RO granted service connection for injury to the left hand and 
assigned a noncompensable disability rating effective July 22, 
2003.    

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

This claim was previously before the Board and was remanded in 
May 2009 for further development.  


FINDING OF FACT

Since service connection the Veteran has had swelling of the 
fifth metacarpal and PIP joint but has had full range of motion 
of the 2nd through 5th metacarpals and his thumb.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of 
injury to the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 4.73 Diagnostic Codes 
5228, 5229, 5230 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) include enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to May 30, 
2008, when 38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  Proper notice should be provided 
to a claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's August 2003 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the Veteran to provide any evidence in his 
possession that pertains to the claim, consistent with the law in 
effect at that time.  This notification would also apply to the 
"downstream" issue of entitlement to an earlier initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  In 
addition, in a December 2009 letter, the RO provided notice as to 
how disability ratings and effective dates are assigned and the 
type of evidence that impacts these types of determinations, 
consistent with the United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Subsequently, the RO readjudicated the claim and issued 
a May 2005 supplemental statement of the case (SSOC).  Hence, 
while some of this notice was provided after the rating action on 
appeal, the Veteran is not shown to be prejudiced by the timing 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
identified private treatment records, and reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are the written statements provided by the Veteran and 
his representative.  In summary, the duties imposed by the VCAA 
have been considered and satisfied.  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a Veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)).

Given that this is a claim for increased initial rating, the 
Board has considered the Veteran's symptoms from the effective 
date of service connection (July 2003) to the present.

The Veteran's disability has been rated under Diagnostic Code 
5230.  Disabilities of the fifth finger are rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (limitation 
of motion, ring or little finger).  There is no compensable 
rating under this Diagnostic Code.

Diagnostic Code 5230 mandates a noncompensable evaluation even 
when there is limitation of motion of the ring or little finger.  
Further, there is no indication of amputation or ankylosis of the 
ring or little finger, or impairment analogous thereto, to 
warrant consideration of the provisions of Diagnostic Codes 5155, 
5156, and/or 5227 in this case.  For example, the January 2010 VA 
examination noted no swelling or tenderness to palpation.  There 
was also no ankylosis of a finger joint noted.  In addition, 
range of motion of the fingers and thumb was found to be within 
normal limits at the January 2010 VA examination.  The August 
2003 VA examination report shows that the Veteran similarly had 
full range of motion of the 2nd through 5th metacarpals and his 
thumb.  The examiner did note swelling of the 5th metacarpal and 
PIP joint.  Finally, a January 2003 private treatment record 
shows that the Veteran had full mobility of the fingers.  

The Board also notes that even if there were ankylosis, as with 
Diagnostic Code 5230, Diagnostic Code 5227 mandates a 
noncompensable evaluation for favorable or unfavorable ankylosis 
of the ring or little finger.  On review of the evidence above, 
the Board notes the rating schedule does not compensate for loss 
of motion of the fifth finger, regardless of how severe such 
limitation may be.  Accordingly, compensable rating under the 
rating schedule is simply not available.  The Board has 
considered the application of Diagnostic Code's 5228 and 5229, 
however, the Veteran has had full range of motion at all times 
since service connection and as such a rating under those 
Diagnostic Codes is not warranted.  

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the medical evidence is entirely negative 
(the January 2010 examiner noted no evidence of fatigue, 
weakness, or lack of endurance) for the DeLuca factors and the 
Board concludes there is no compensable additional functional 
loss.

The Board has considered whether this case should be referred for 
extra-schedular consideration, but the record does not reflect 
the Veteran has required frequent hospitalizations for his right 
little finger disability or that the manifestations of the 
disability are in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation. The Board 
notes that the Veteran's representative has requested that the 
Board refer the Veteran's claim to the Director of the VA 
Compensation and Pension service for extra-schedular 
consideration.  The Veteran reasserted that he suffers from 
significantly reduced range of motion and an increased functional 
impairment.  The Board has considered the Veteran's request but 
given the evidence of record which shows full range of motion and 
the fact that the Veteran stated during his January 2010 VA 
examination that he continues to work as a US letter carrier and 
is able to perform his job duties (despite his left wrist 
limitation of motion which is not service-connected) and is 
independent in his daily living, and does not use an assistive 
device, the Board must deny that request.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board finds the criteria for compensable evaluation for left 
hand injury disability are not met.  Accordingly, the claim must 
be denied.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to an initial compensable rating for residuals of 
injury to the left hand is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


